Citation Nr: 9932938	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a skin rash to include 
tinea pedis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976, from September 1985 to May 1986, and from 
November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefit 
sought on appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of a nexus between 
the claimed skin rash to include tinea pedis and the 
veteran's period of active military service or some incident 
thereof. 


CONCLUSION OF LAW

The claim for service connection for a skin rash to include 
tinea pedis is not well grounded.  38 U.S.C.A. § 5107(a)(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged that she developed skin rash to 
include tinea pedis during service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establish that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) (1999) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may be established on a presumptive basis 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1) (1999).
  
A person claiming VA benefits, however, must first meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well-grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, the Board finds that the claim for service 
connection for skin rash to include tinea pedis is not well-
grounded.  There is no competent medical evidence of record 
that provides a nexus between the claimed skin disorder, 
including tinea pedis, and the veteran's period of active 
service or any incident therein.  

In this regard, the Board notes that the medical evidence 
includes service medical records, private and VA clinical and 
examination reports, as well as other non-medical evidence 
including the transcript of a May 1998 hearing when the 
veteran testified.  The veteran attributes her claimed skin 
disorder to an onset during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, when 
she had duties as a truck driver.  She has indicated that her 
feet became itchy at that time, with subsequent symptoms in 
which the affected areas of her feet burned, bled and oozed.  
However, she has offered no medical evidence to show such a 
causal relationship between her currently diagnosed tinea 
pedis and her service or any service-connected disability.  

Service medical records contain no complaint, finding or 
diagnosis referable to a skin disorder including tinea pedis.  
The report of an April 1991 examination prior to release from 
active duty, shows no complaints of any skin disorder, and  
evaluation of the feet and skin was normal.  Post-service 
medical records include private and VA treatment and 
examination reports for the period from June 1993 through 
1997.  These records show treatment and examination for 
various complaints and conditions.  The first medical record 
referable to a skin disorder of the feet is contained in a 
private treatment note from June 1993, two years after her 
period of active duty service.  At that time the veteran 
reported complaints of itchy rash on both feet, with cracking 
and peeling, since November 1992.  The June 1993 treatment 
note contains an assessment of tinea pedis.  Subsequent 
private and VA medical records show periodic treatment for 
chronic foot dermatitis and skin rashes of the feet.  

The report of a May 1997 VA examination shows that the 
veteran reported a history since returning from the Persian 
Gulf of blistering of her feet and treatment for tinea pedis.  
She complained of current symptoms of erythema and pruritus 
of the plantar aspects of the feet, flaking and drying skin, 
and odor.  After examination the diagnosis was tinea pedis, 
mild to moderate. 

None of the competent medical evidence of record, however, 
shows that the veteran's currently diagnosed tinea pedis is 
related to service.  Thus, the claim is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

In this regard, the Board notes that VA clinical records 
include an April 1995 record noting that the veteran had 
multiple medical problems that developed soon after return 
from the Persian Gulf; and an April 1996 record, which 
contains an opinion that skin rashes were part of multiple 
symptoms that appeared to be related to military service in 
the Gulf War, as related to an undiagnosed illness.  In this 
regard, the Board also considered the provisions of 38 C.F.R. 
§ 3.317 (1999), in light of the fact that the veteran served 
in the Persian Gulf during Operation Desert Storm.  However, 
38 C.F.R. § 3.317(a)(1)(ii) limits the application of this 
regulation to disorders which cannot be attributed to any 
known clinical diagnosis.  Here, the veteran's rashes have 
been clinically diagnosed as tinea pedis.  Thus, this 
regulation is not for application with respect to this claim.

The veteran has indicated in testimony an assertion that her 
present tinea pedis  began during service.  However, her own 
lay opinion is insufficient evidence to support the claim 
that her present tinea pedis is related to service.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a skin rash to include tinea pedis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102 (1999); Epps, 126 
F.3d at 1468.  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claim.  Morton v. West, 12 Vet. App. 477 (1999); Epps, 126 
F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

Entitlement to service connection for a skin rash to include 
tinea pedis is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

